     Case: 1:18-cv-06993 Document #: 32 Filed: 08/16/19 Page 1 of 3 PageID #:90




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RANDAL RICCI,                              )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )              Case No. 18 C 6993
                                           )
DARRIN SALZMAN, et al.,                    )
                                           )
                     Defendants.           )

              ORDER GRANTING DEFENDANTS' MOTION TO DISMISS

       Plaintiff Randal Ricci was awarded custody of his minor child, G.R., in state

court. He alleges that the state court decreed that he has authority to apply for

government/public assistance benefits for G.R. G.R. receives Supplemental Security

Income (SSI) and requires a "representative payee" to receive and manage her

benefits. Ricci was the representative payee for G.R. through August 2018, when the

Social Security Administration (SSA) allegedly determined that he was not G.R.'s legal

guardian and removed him as the representative payee. He alleges that the written

determination stated that it was not reviewable and not subject to judicial review. Ricci

then filed a pro se lawsuit in state court, asking the divorce court judge to enforce his

claimed rights. He named as defendants several SSA employees allegedly responsible

for the adverse determination. The defendants removed the case to federal court under

28 U.S.C. § 1442.

       The defendants have now moved to dismiss based on the doctrine of "derivative

jurisdiction." Under this doctrine, removal jurisdiction under section 1442 is considered

to derivative of that of the state court, so if the state court lacked subject matter
     Case: 1:18-cv-06993 Document #: 32 Filed: 08/16/19 Page 2 of 3 PageID #:90




jurisdiction over the claim, the federal court does not acquire jurisdiction upon

removal—even if it would have had jurisdiction if the case had originally been filed in

federal court. Defendants argue that the state court lacked jurisdiction over them

because they are federal officers acting under color of their office, and the SSA has not

waived sovereign immunity.

       Ricci argues, citing Rodas v. Seidlin, 656 F.2d 610 (7th Cir. 2011), and Hammer

v. U.S. Department of Health and Human Services, 905 F.3d 517 (7th Cir. 2018), that

"derivative jurisdiction" is actually not a matter of subject matter jurisdiction at all, and

that it doesn't bar Ricci's case. Ricci is correct that the Seventh Circuit has concluded

that derivative jurisdiction is not actually an ingredient of federal subject matter

jurisdiction but rather is "a procedural bar to the exercise of federal judicial power."

Rodas, 656 F.3d at 625.

       The court's actual decision in Rojas, however, was not that "derivative

jurisdiction" is a dead letter, but rather that because it is not a matter of subject matter

jurisdiction strictly speaking, the doctrine is subject to the limitation in Grubbs v. General

Electric Credit Corp., 405 U.S. 699, 700 (1972), specifically that it is the sort of defect

that must be raised before the trial court and cannot be asserted for the first time on

appeal after the trial court has ruled on the merits of the case. Here, however,

defendants did raise the issue promptly in the trial court, before any merits ruling was

made. In that circumstance, this Court agrees with those courts in this circuit that have

concluded that the doctrine of derivative jurisdiction, though not "jurisdictional" strictly

speaking, nonetheless requires dismissal. See Ajabu v. Harvey, No. 1:18-cv-01243,

2018 WL 3586588, at *5-6 (S.D. Ind. July 26, 2018) (collecting cases). A "procedural



                                               2
     Case: 1:18-cv-06993 Document #: 32 Filed: 08/16/19 Page 3 of 3 PageID #:90




bar," even if not a jurisdictional impediment to suit, is still a bar. If plaintiff wishes to

pursue his claim, he will have to refile it as a federal lawsuit.

                                          Conclusion

       For the reasons stated above, the Court directs the Clerk to enter judgment

dismissing the case without prejudice.

Date: August 16, 2019

                                                     ________________________________
                                                          MATTHEW F. KENNELLY
                                                          United States District Judge




                                                3
